            Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE


                                                     Cause No. 2:21-cv-360
ROBERT KESSLER,

                          Plaintiff,
                                                     COMPLAINT FOR DECLARATORY AND
                        -vs-                         INJUNCTIVE RELIEF

CHARLES GRAVERSEN and BLOCK
AND HEAD MACHINE LLC, individually,

                          Defendants.




        COMES NOW, Plaintiff, ROBERT KESSLER (hereinafter the “Plaintiff”), through

undersigned counsel, hereby files this Complaint and sues CHARLES GRAVERSEN and

BLOCK AND HEAD MACHINE L.L.C., a Washington Limited Liability Company,

(hereinafter, collectively the “Defendants”), for injunctive relief, attorney’s fees and costs

(including, but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181, et. seq.,


Complaint    Page | 1                                                         Enabled Law Group
                                                                              P.O. Box 18953
                                                                              Spokane, WA 99228
                                                                              (206) 445-3961
             Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 2 of 12




commonly referred to as the “AMERICANS WITH DISABILITIES ACT” or “ADA” and

alleges:




                                  JURISDICTION AND PARTIES

        1.        This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the

“ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §1343.

        2.        Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 in that all events

and procedures giving rise to this Complaint occurred in this judicial district.

        3.        At the time of Plaintiff’s personal visit to Defendants’ public accommodation, prior

to instituting the instant action, Robert Kessler (hereinafter referred to as “Plaintiff”), was a

resident of the State of Washington, and suffered from what constitutes a “qualified disability”

under the Americans with Disabilities Act of 1990, and used a wheelchair for mobility due to this

disability. Plaintiff has an amputated leg. He is required to traverse with a wheelchair and is

substantially limited to performing one or more major life activities including, but not limited to

walking, standing and maneuvering.

        4.        The Plaintiff personally visited, on or about October 22, 2020 Defendants’ premises

open to the public, but was denied full and equal access to, and full and equal enjoyment of the

facilities, services, goods, privileges and accommodations offered to others without disabilities;

because of his disability requirements. Plaintiff lives in King County, Washington and travels in

the surrounding areas near Defendants’ facilities on a regular basis for shopping, dining and

entertainment.

Complaint     Page | 2                                                           Enabled Law Group
                                                                                 P.O. Box 18953
                                                                                 Spokane, WA 99228
                                                                                 (206) 445-3961
             Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 3 of 12




        5.        Upon information and belief, CHARLES GRAVERSEN is the lessor and/or owner

operator of the real property and/or premises that are the subject of this lawsuit, commonly referred

to as BLOCK HEAD MACHINE located at 14013 Tukwila International Boulevard, in Tukwila,

Washington.

        6.        Upon information and belief, BLOCK AND HEAD MACHINE L.L.C., a

Washington Limited Liability Company or Corporation located at 14013 Tukwila International

Boulevard, in Tukwila, Washington is the lessee, operator and/or owner of the real property (the

“Subject Facility”). Each Defendant owns, leases, leases to, or operates a place of public

accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

§36.201(a) and §36.104.



            COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        7.        On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement all its requirements. The effective date of the Title III

of the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).

        8.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject Facility and

real property in this case is a place of public accommodation under the ADA in that they are

establishments which provide goods and services to the public.

        9.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

premises which is the subject of this action is a public accommodation covered by the ADA and

which must be in compliance therewith as of the date of the Plaintiff’s visit.




Complaint     Page | 3                                                       Enabled Law Group
                                                                             P.O. Box 18953
                                                                             Spokane, WA 99228
                                                                             (206) 445-3961
            Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 4 of 12




        10.       The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations and/or undergone remodeling, repairs and/or alterations since

January 26, 1990 and more specifically on or after March 15, 2012 as it pertains to 28 C.F.R. §

36.406.

        11.       Defendants have discriminated under the ADA, and continue to discriminate,

against the Plaintiff, and others who are similarly situated, by denying full and equal access to, and

full and equal enjoyment of, goods, services, facilities, privileges, advantages and/or

accommodations at Defendants’ Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and

as prohibited by 42 U.S.C. §12182 et. seq., and by failing to remove architectural barriers

pertaining to the Plaintiff’s disability pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such

removal is readily achievable.

        12.       The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal

safe access to, and the benefits of, all accommodations and services offered at Defendants’ Subject

Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties and was

denied full and safe access to all the benefits, accommodations and services of the Defendants.

Prior to the filing of this lawsuit, Kessler, personally visited BLOCK HEAD MACHINE located

at 14013 Tukwila International Boulevard, in Tukwila, Washington, with the intention of accessing

Defendants’ facilities, but was denied full and safe access to the facilities due to the inactions of

removing applicable barriers. Plaintiff intends to return to the Defendants’ premises and public

accommodation upon the premises being made ADA compliant for access, but is currently deterred

from returning due to these barriers. As such, Plaintiff is likely to be subjected to reencountering

continuing discrimination at the premises unless it is made readily accessible to and usable by




Complaint     Page | 4                                                         Enabled Law Group
                                                                               P.O. Box 18953
                                                                               Spokane, WA 99228
                                                                               (206) 445-3961
            Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 5 of 12




individuals with disabilities to the extent required under the ADA, including the removal of the

architectural barrier which remain at the premises.

        13.       Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

of Justice, Office of the Attorney General, promulgated Federal Regulations to implement the

requirements of the ADA, known as the Americans with Disabilities Act Accessibility Guidelines

(hereinafter “ADAAG”), 28 C.F.R. Part 36. Defendants facilities do not comply with these

Guidelines.

        14.       The Defendants’ premises are in violation of 42 U.S.C. §12182 et. seq., the ADA

and 28 C.F.R. §36.302 et. seq., and has and is discriminating against the Plaintiff. The Plaintiff

was deterred from encountering every non-compliant barrier at the premises due to the nature of

encountering some barriers that denied the Plaintiff’s full and equal enjoyment of the facility.

Therefore, the Plaintiff encountered the following specific barriers to access that include but are

not limited to the following, but also retains standing to allege non-compliance for any barrier not

encountered by the Plaintiff at the premises related to the Plaintiff’s specific disability

requirements under Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1047 (9th Cir. 2008):

                                           VIOLATIONS

        15(a). Failure to provide ADA compliant number of accessible parking spaces, in

violation of 2010 ADAS Section 208.2. and/or 1991 ADA Standards for Accessible Design. The

premises failed to have any accessible parking stalls to allow Plaintiff van accessible parking

which Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and this

barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines and is in

nonconformity with the requirements for such architecture.




Complaint     Page | 5                                                        Enabled Law Group
                                                                              P.O. Box 18953
                                                                              Spokane, WA 99228
                                                                              (206) 445-3961
            Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 6 of 12




        15(b). Failure to provide ADA compliant parking stalls at the subject property in violation

of 2010 ADAS Section 502.2 and/or 1991 ADA Standards for Accessible Design. The premises

failed to provide any compliant parking stalls which Plaintiff requires as Plaintiff utilizes a

wheelchair due to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is

covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        15(c). Failure to provide ADA compliant parking stall size, in violation of 2010 ADAS

Section 502.2 and/or 1991 ADA Standards for Accessible Design. The premises failed to have

compliant parking stall sizes as each parking space must be at least 11 feet wide and marked which

Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and this barrier

removal is necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity

with the requirements for such architecture.

        15(d). Failure to provide ADA compliant parking stall striping and markings, in violation

of 2010 ADAS Section 502.3.3 and/or 1991 ADA Standards for Accessible Design. The premises

failed to have compliant parking stall striping and markings by having no access aisles at the

subject property which Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s

disability and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines

and is in nonconformity with the requirements for such architecture.

        15(e). Failure to provide ADA compliant access aisle width clearance, in violation of 2010

ADAS Section 502.3.1 and/or 1991 ADA Standards for Accessible Design. The premises failed

to have compliant parking access aisle width clearance Plaintiff requires as Plaintiff utilizes a

wheelchair due to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is




Complaint    Page | 6                                                          Enabled Law Group
                                                                               P.O. Box 18953
                                                                               Spokane, WA 99228
                                                                               (206) 445-3961
            Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 7 of 12




covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        15(f). Failure to provide ADA compliant parking stall signage, in violation 2010 ADAS

Section 502.6 and/or 1991 ADA Standards for Accessible Design. The premises failed to have

compliant parking stall signage as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability

and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines and is in

nonconformity with the requirements for such architecture.

        15(g). Failure to provide ADA compliant International Symbol of Accessibility signage

at the subject property in violation of 2010 ADAS Section 216.6 and/or 1991 ADA Standards for

Accessible Design. The premises failed to have any ADA compliant signage indicating the

location of the nearest accessible entrance which Plaintiff requires as Plaintiff utilizes a wheelchair

due to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is covered by the

A.D.A. guidelines and is in nonconformity with the requirements for such architecture.

        15(h). Failure to provide ADA compliant ramp handrails, in violation of 2010 ADAS

Section 505.1 and/or 1991 ADA Standards for Accessible Design. The premises failed to have

compliant ramp handrails as required as Plaintiff utilizes a wheelchair due to the Plaintiff’s

disability and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines

and is in nonconformity with the requirements for such architecture.

        15(i). Failure to provide ADA compliant stair risers, in violation of 2010 ADAS Section

504.2 and/or 1991 ADA Standards for Accessible Design. The premises failed to have compliant

stair riser heights as required as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and

this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines and is in

nonconformity with the requirements for such architecture.

Complaint    Page | 7                                                          Enabled Law Group
                                                                               P.O. Box 18953
                                                                               Spokane, WA 99228
                                                                               (206) 445-3961
            Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 8 of 12




        15(j). Failure to provide ADA compliant entrance door hardware, in violation of 2010

ADAS Section 309.4 and/or 1991 ADA Standards for Accessible Design. The premises failed to

have compliant entrance door hardware as Plaintiff utilizes a wheelchair due to the Plaintiff’s

disability and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines

and is in nonconformity with the requirements for such architecture.

        15(k). Failure to provide ADA compliant entrance door landing, in violation of 2010

ADAS Section 404.2.4.1 and/or 1991 ADA Standards for Accessible Design. The premises failed

to have compliant entrance door landing with required maneuvering clearance as Plaintiff utilizes

a wheelchair due to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is

covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        15(l). Failure to provide ADA compliant interior aisle width clearances, in violation of

2010 ADAS Section 403.5.1 and/or 1991 ADA Standards for Accessible Design. The premises

failed to have compliant interior aisle width clearances for wheelchair access as Plaintiff utilizes a

wheelchair due to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is

covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        16.       The above-referenced barriers will likely cause a repeated real injury in fact in a

similar way if not remedied when the Plaintiff frequents this property again as described

previously. Each of these barriers interfered with the Plaintiff’s full and equal enjoyment of the

facility and deterred Plaintiff from encountering all applicable barriers at the premises by failing

to allow Plaintiff the same access due to the Plaintiff’s disability as those enjoy without disabilities.




Complaint     Page | 8                                                          Enabled Law Group
                                                                                P.O. Box 18953
                                                                                Spokane, WA 99228
                                                                                (206) 445-3961
            Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 9 of 12




        17.       Upon information and belief, there are other current non-compliant barrier access

violations of the ADA at Defendants’ premises, which may only be discovered and properly

identified once a full inspection of the premises is completed and identified due to Plaintiff being

deterred from discovering each and every barrier as a result of encountering the above-listed

violations.

        18.       As of the date of the filing of this suit, the readily achievable barriers and other

violations of the ADA still exist and have not been remedied or altered in such a way as to

effectuate compliance with the provisions of the ADA. The barriers to access at the premises, as

described above, have severely diminished Plaintiff’s ability to avail Plaintiff of the goods and

services offered at the Subject Facilities, and compromise Plaintiff’s safety.

        19.       Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the

Defendants were required to make the Subject Facility, a place of public accommodation,

accessible to persons with disabilities since January 28, 1992. To date, the Defendants have failed

to comply with this mandate.

        20.       The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs and

expenses paid by the Defendants, pursuant to 42 U.S.C. §12205.

        21.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA and

closing the subject facility until the requisite modifications are completed.



               COUNT II: WASHINGTON LAW AGAINST DISCRIMINATION

Complaint     Page | 9                                                          Enabled Law Group
                                                                                P.O. Box 18953
                                                                                Spokane, WA 99228
                                                                                (206) 445-3961
            Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 10 of 12




        22.       Plaintiff incorporates by reference all allegations in the paragraphs above.

        23.       Plaintiff is a qualified individual with a disability within the meaning of the

Washington Law Against Discrimination.

        24.       Section 49.60.030(1) of the Revised Code of Washington provides in pertinent part:

“The right to be free from discrimination because of . . . the presence of any sensory, mental, or

physical disability . . . is recognized as and declared to be a civil right. This right shall include, but

not be limited to . . . (b) the right to the full enjoyment of any of the accommodations, advantages,

facilities, or privileges of any place of public resort, accommodation, assemblage, or amusement .

. .”

        25.       Defendants have violated and continue to violate §§ 49.60.010 et seq., of the

Revised Code of Washington by violating multiple accessibility requirements under the ADA.

        26.       Defendants’ actions constitute discrimination against persons with disabilities and

violate the Washington Law Against Discrimination, Revised Code of Washington §§ 49.60.010

et seq., in that persons with mobility disabilities have been and are denied full and equal

enjoyment of the accommodations, advantages, facilities, privileges, and services that Defendant

provides to individuals who do not have disabilities.

        27.       As a direct and proximate result of Defendants’ discriminatory conduct as alleged

in this Complaint for Declaratory and Injunctive Relief, the Plaintiff has suffered and continues

to suffer difficulty, hardship, isolation, and segregation and is denied the full and equal

enjoyment of services that the Washington Law Against Discrimination requires due to

Defendants’ failure to remediate barriers.

        28.       Defendants’ property does not comply with the ADA’s accessibility laws and

regulations.

Complaint     Page | 10                                                          Enabled Law Group
                                                                                 P.O. Box 18953
                                                                                 Spokane, WA 99228
                                                                                 (206) 445-3961
             Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 11 of 12




        29.       Because Defendants’ property does not comply with the ADA’s accessibility laws

and regulations, declaratory and injunctive relief are appropriate remedies under the Washington

Law Against Discrimination. See e.g. Kucera v. Dep’t of Transp., 140 Wash. 2d 200, 209 (2000).

        30.       Pursuant to RCW § 49.60.030(2), Plaintiff is entitled to declaratory and

injunctive relief and to recover from Defendants, reasonable attorneys’ fees and costs incurred

in bringing this action.

                                       PRAYER FOR RELIEF



        WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and the

Court declare that

        A.        The subject premises and facilities violate Title III of the Americans with

                  Disabilities Act and the Washington Law Against Discrimination;

        B.        The Court enter an Order requiring the Defendants to alter their facilities and

                  amenities to make them accessible to and usable by individuals with disabilities to

                  the full extent required by Title III of the ADA;

        C.        Any portions of the Defendants’ premises identified as being non-compliant under

                  the ADA guidelines be enjoined from being open to the public until such time that

                  Defendants establish those areas are in full compliance with ADA requirements;

        D.        The Court enter an Order directing the Defendants to evaluate and neutralize their

                  policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow the Defendants to undertake and complete corrective

                  procedures to the Subject Facility;




Complaint     Page | 11                                                       Enabled Law Group
                                                                              P.O. Box 18953
                                                                              Spokane, WA 99228
                                                                              (206) 445-3961
             Case 2:21-cv-00360-TLF Document 1 Filed 03/17/21 Page 12 of 12




        E.        The Court award reasonable attorney’s fees, all costs (including, but not limited to

                  court costs and expert fees) and other expenses of suit, to the Plaintiff; and

        F.        The Court award such other and further relief as it deems necessary, just and proper.



 DATED this 17 March 2021

                                                 Respectfully submitted,


                                                 /s/ Derek Butz
                                                 Derek Butz
                                                 WSBA #54240
                                                 Enabled Law Group
                                                 P.O. Box 18953
                                                 Spokane, Washington 99228
                                                 Telephone: 206-445-3961
                                                 Email: DB@Enabledlawgroup.com




Complaint     Page | 12                                                         Enabled Law Group
                                                                                P.O. Box 18953
                                                                                Spokane, WA 99228
                                                                                (206) 445-3961
